Exhibit 10.30

SEPARATION AND RELEASE OF CLAIMS AGREEMENT

This Separation and Release of Claims (“Agreement”) is made by and between
Stephen Hawthornthwaite (“Employee”) and InfoSpace, Inc. (“Company”)
(collectively referred to as the “Parties”);

RECITALS

WHEREAS, Employee and Company entered into an Employment Agreement, with
Supplemental Terms of Employment – Managerial/Professional, effective as
March 22, 2010, as amended on August 4, 2010 (the “Employment Agreement”);

WHEREAS, the Company and Employee have entered into various stock option
agreements, restricted stock unit agreements and market stock unit agreements
(collectively, the “Stock Agreements”) pursuant to which Employee was eligible
to participate in the Company’s Restated 1996 Flexible Stock Incentive Plan
(the “Plan”);

WHEREAS, Employee hereby resigns from his positions and terminates his
employment with Company effective October 21, 2011 (the “Termination Date”);

WHEREAS, although Employee has voluntarily resigned his employment and therefore
he is not entitled to any payments or benefits under Section 6 of the Employment
Agreement, the Company has agreed to provide certain consideration to Employee
in connection with his resignation as set forth in this Agreement; and

WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions, and demands that
the Employee may have against the Company as defined herein, including, but not
limited to, any and all claims arising or in any way related to Employee’s
employment with, or separation from, the Company.

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

AGREEMENT

1. Consideration. The Company agrees to pay Employee his accrued but unpaid
salary through the Termination Date, less standard employee withholding taxes,
on first regular payroll date following the Termination Date. In addition, in
exchange for Employee’s execution of this Agreement and Employee’s performance
of his obligations hereunder, the Company agrees to provide Employee the
following severance benefits:

(a) Cash Payment. The Company agrees to pay Employee a lump sum cash payment of
$230,000 (an amount equal to 100% of Employee’s annual base salary), less
standard employee withholding taxes on the first regular payroll date that is
within twenty-one (21) days following the Effective Date.

(b) Acceleration of Certain RSUs. The Parties agree that vesting of 30,000
restricted stock units granted on March 22, 2010 and outstanding as of the date
hereof shall be



--------------------------------------------------------------------------------

accelerated such that they vest on the Termination Date. The Company will issue
the shares of the Company’s common stock issuable as a result of the
acceleration of the 30,000 unvested restricted stock units as soon as
practicable after the Effective Date but in no event more than seven days after
the Effective Date, provided that satisfactory arrangements have been made by
Employee with respect to the payment of income, employment and other taxes that
the Company determines must be paid with respect to such shares. Except as
expressly set forth herein, all options, restricted stock units, and market
stock units that are not vested on the Termination Date shall be forfeited and
cancelled without the payment of any consideration.

(c) Expense Reimbursement. Employee agrees that he will submit his final
documented expense reimbursement request reflecting all business expenses he
incurred through the Termination Date, if any, for which he seeks reimbursement
by October 31, 2011. The Company will reimburse Employee for these expenses
pursuant to its regular business practices.

2. Payment of Additional Amounts. Employee acknowledges and represents that the
Company has paid all accrued salary and earned bonuses, and any and all other
payments and benefits due to Employee through the date hereof with the exception
of the payments set forth in Sections 1(a), (b) and (c) above, and with the
exception of Employee’s base salary payment for the current pay period, which
will be paid to Employee on the next regular payroll date and will include
payment of Employee’s base salary through the Termination Date. Employee
acknowledges and represents that once this final regular payroll check is
received, and the payments and benefits set forth in Section 1(a), (b) and
(c) above are received, Employee will not be entitled to any future and/or
additional payments of salary, bonuses, accrued vacation or any other payments
or benefits.

3. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents, and employees.
Employee, on his own behalf, and on behalf of his respective heirs, family
members, executors, agents, and assigns, hereby fully and forever releases the
Company and its officers, directors, employees, agents, investors, shareholders,
administrators, affiliates, divisions, subsidiaries, predecessor and successor
corporations, and assigns, from and agree not to sue concerning, any claim,
duty, obligation, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess arising from any omissions, acts, or facts that have occurred up until
and including the Effective Date of this Agreement including, without
limitation:

(a) any and all claims relating to, or arising from, Employee’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims under the law of any jurisdiction including, but not
limited to: wrongful discharge of employment; constructive discharge from
employment;

 

2



--------------------------------------------------------------------------------

termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act; and the
Washington Law against Discrimination;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as of the Termination Date; and

(h) any and all claims for attorneys’ fees and costs.

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

Employee acknowledges and agrees that any breach of any provision of this
Agreement shall constitute a material breach of this Agreement and shall entitle
the Company immediately to recover and cease the severance benefits provided to
Employee under this Agreement.

4. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the Effective Date
of this Agreement. Employee acknowledges that the consideration given for this
waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that:

(a) he should consult with an attorney prior to executing this Agreement;

(b) he has up to twenty-one (21) days within which to consider this Agreement
and, to the extent he has not used the entire 21-day period prior to executing
the Agreement, he hereby knowingly and voluntarily waives the remainder of the
said 21-day period;

 

3



--------------------------------------------------------------------------------

(c) he has seven (7) days following his execution of this Agreement to revoke
this Agreement;

(d) this Agreement shall not be effective until the revocation period has
expired; and,

(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law.

5. Unknown Claims. Employee represents that he is not aware of any claim by his
other than the claims that are released by this Agreement. Employee acknowledges
that he has been advised by legal counsel and is familiar with the principle
that a general release does not extend to claims that the releasor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by his must have materially affected his settlement with the releasee.
Employee, being aware of said principle, agrees to expressly waive any rights
Employee may have to that effect, as well as under any other statute or common
law principles of similar effect.

6. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Employee also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.

7. No Cooperation. Solely with respect to Third Party Claims (as defined below)
that are related to Employee’s employment with or separation from the Company or
any other matters that arose on or before the Effective Date or relate to
circumstances existing on or before the Effective Date (including, without
limitation, those involving third parties), Employee agrees that he shall not
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company and/or any officer, director,
employee, agent, representative, shareholder, or attorney of the Company (“Third
Party Claims”), unless required by applicable law, rule or regulation. In the
event Employee receives a subpoena, court order or other legal discovery device,
unless prohibited by applicable law, rule or regulation, Employee agrees to
promptly notify the Company and to furnish a copy to the Company. Employee’s
obligations under this section shall terminate three (3) years after the
Effective Date.

8. Continuing Obligations under Supplemental Terms of Employment. Employee
acknowledges and agrees that Employee’s obligations under the Supplementary
Terms of Employment – Managerial/Professional effective March 22, 2010, a copy
of which is attached hereto as Exhibit A (the “Supplemental Terms”), survive the
termination of Employee’s employment relationship with the Company and shall
remain in full effect in accordance with their terms.

 

4



--------------------------------------------------------------------------------

9. Indemnification. Employee agrees to indemnify and hold harmless the Company
from and against any and all loss, costs, damages or expenses, including,
without limitation, attorneys’ fees or expenses incurred by the Company arising
out of the breach by Employee of this Agreement, or from any false
representation made herein by Employee, or from any action or proceeding that
may be commenced, prosecuted or threatened by Employee or for Employee’s
benefit, upon Employee’s initiative, or with Employee’s aid or approval,
contrary to the provisions of this Agreement. Employee further agrees that in
any such action or proceeding, this Agreement may be pled by the Company as a
complete defense, or may be asserted by way of counterclaim or cross-claim. The
Company acknowledges its continuing obligation under its existing
indemnification agreement with Employee, with respect to the Company’s
obligation to indemnify Employee after the Termination Date, as a former officer
of the Company.

10. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be: (a) an
admission of the truth or falsity of any claims heretofore made, or (b) an
acknowledgment or admission by either party of any fault or liability whatsoever
to the other party or to any third party.

11. No Knowledge of Wrongdoing. Employee represents that he has no knowledge of
any wrongdoing involving improper or false claims against a federal or state
governmental agency, or any other wrongdoing that involves Employee or other
present or former Company employees.

12. Section 16 Filings. Employee hereby represents and warrants that, with
respect to the equity securities of the Company (including any derivative
securities, such as restricted stock units and stock options) beneficially owned
by Employee, there have been no transactions or other changes in beneficial
ownership required to be reported on a filing with the Securities and Exchange
Commission pursuant to Section 16 of the Securities Exchange Act of 1934, as
amended (the “Section 16 Requirements”), that have occurred on or after
March 22, 2010 through the date hereof, except such transactions and other
changes in beneficial ownership that have already been reported on a Form 4
filing with the Securities and Exchange Commission in compliance with the
Section 16 Requirements.

13. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Agreement. Employee agrees and understands that he is responsible
for payment, if any, of local, state and/or federal taxes on the sums paid
hereunder by the Company and any penalties or assessments thereon (except those
otherwise imposed by Federal or State law on the Company). Employee further
agrees to indemnify and hold the Company harmless from any claims, demands,
deficiencies, penalties, assessments, executions, judgments, or recoveries by
any government agency against the Company for any amounts claimed due on account
of Employee’s failure to pay federal or state taxes or damages sustained by the
Company by reason of any such claims, including reasonable attorneys’ fees.

14. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees, and other fees incurred in connection with this Agreement.

 

5



--------------------------------------------------------------------------------

15. Arbitration. The Parties agree that any and all disputes arising out of, or
relating to, the terms of this Agreement, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration pursuant to the
Supplemental Terms of Employment. The Parties agree that the prevailing party in
any arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The parties agree that the
Washington State statute of limitations applies to any and all disputes arising
out of, or relating to, the terms of this Agreement. The Parties hereby agree to
waive their right to have any dispute between them resolved in a court of law by
a judge or jury. This section shall not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute relating
to Employee’s obligations under this Agreement and the agreements incorporated
herein by reference.

16. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through his to bind them to the terms and
conditions of this Agreement. Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

17. No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither Party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

18. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement shall continue in full force and effect without said provision so long
as the remaining provisions remain intelligible and continue to reflect the
original intent of the Parties.

19. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Supplementary Agreement, the applicable
sections of the Stock Agreements.

20. No Waiver. The failure of any party to insist upon the performance of any of
the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.

21. No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or by
authorized representatives of each party.

 

6



--------------------------------------------------------------------------------

22. Governing Law. This Agreement shall be deemed to have been executed and
delivered within the state of Washington, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the state of
Washington, without regard to conflict of law principles. To the extent that
either party seeks injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of trade secrets or
confidential or proprietary information, each party hereby consents to personal
and exclusive jurisdiction and venue in the state and federal courts of
Washington.

23. Effective Date. This Agreement is effective after (i) the Termination Date
has occurred and (ii) this Agreement has been signed by both parties and
eight (8) days have passed since Employee has signed the Agreement
(the “Effective Date”), unless revoked by Employee within seven (7) days after
the date the Agreement was signed by Employee. Notwithstanding the foregoing,
this Agreement shall be void, and no severance payments shall be paid or other
benefits provided hereunder, if Employee has not executed this Agreement and the
aforementioned 7-day revocation period has not expired within sixty (60) days
following the Termination Date.

24. Resignation from Company Positions. Effective as of the Termination Date,
Employee resigns from all positions as officer of the Company and any of its
subsidiaries.

25. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Executed counterparts delivered via facsimile or via electronic
mail as a portable document file (PDF) format attachment shall be deemed
originals.

26. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) they have read this Agreement;

(b) they have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) they understand the terms and consequences of this Agreement and of the
releases it contains; and

(d) they are fully aware of the legal and binding effect of this Agreement.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    INFOSPACE, INC. Dated: October 21, 2011     By  

/s/ Bill Ruckelshaus

    NAME:   Bill Ruckelshaus     TITLE:   Chief Executive Officer     STEPHEN
HAWTHORNTHWAITE, an individual Dated: October 20, 2011    

/s/ Stephen Hawthornthwaite

    Stephen Hawthornthwaite

 

8